

 SCON 25 ENR: Authorizing the use of Emancipation Hall in the Capitol Visitor Center for activities associated with the ceremony to award the Congressional Gold Medal to Native American code talkers.
U.S. Senate
2013-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteenS. CON. RES. 25IN THE SENATE OF THE UNITED STATESNovember 18, 2013Agreed toCONCURRENT RESOLUTIONAuthorizing the use of Emancipation Hall in the Capitol Visitor Center for activities associated with the ceremony to award the Congressional Gold Medal to Native American code talkers.1.Use of Emancipation Hall for Gold Medal Ceremony for Native American Code TalkersEmancipation Hall in the Capitol Visitor Center is authorized to be used on November 20, 2013, for a ceremony to award the Congressional Gold Medal to Native American code talkers. Physical preparations for the conduct of the ceremony shall be carried out in accordance with such conditions as may be prescribed by the Architect of the Capitol.Secretary of the SenateClerk of the House of Representatives